Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a notice of allowance in response to the remarks filed 11/16/2021. Claims 51, 59-60, 63, 68, 72, 76-77, 85 were amended by these communications.

Detailed Action:
Status of Claims:
Claims 51-52, 56-57, 59-64, 66-69, 72-74, 76-81, and 83-86 are pending.
Claims 51, 59, 60, 63, 68, 72, 76, and 85 are currently amended.
Claims 1-50, 53-55, 58, 65, 70-71, 75, and 82 are cancelled. 
Claims 51-52, 56-57, 59-64, 66-69, 72-74, 76-81, and 83-86 are allowed.

Allowable Subject Matter
Claims 51-52, 56-57, 59-64, 66-69, 72-74, 76-81, and 83-86 are allowed.

Reasons for Allowance
With respect to the 35 USC 103 rejections, none of the prior art of record, taken individually or in any combination, teach, inter alia,
…storing a transfer event dataset on a memory;
measuring a first quantity of crop in a first equipment unit with a quantity sensor provided on the first equipment unit;
detecting an additional equipment unit being proximate the first equipment unit by an identification device sensor provided on the first equipment unit detecting an identification device provided on the additional equipment unit
identifying the additional equipment unit by receiving an identifier from the identification device with the identification device sensor;
detecting a disappearance of the additional equipment unit proximate the first equipment unit with the identification device sensor;
determining, with a processor, a change in the quantity of crop in the first 
equipment unit 
between the detecting of the additional equipment unit being proximate the 
first equipment unit and the disappearance of the additional equipment unit 
proximate the first equipment unit
determining a crop transfer event based on the change in the quantity of crop in the first equipment unit and updating the transfer event dataset to include the crop transfer event;
tracking the quantity of crop by associating the measured quantity of crop with its associated equipment;
wherein the crop transfer event describes a transfer of crop from the first equipment unit to the additional equipment unit;
identifying the crop transfer event in the transfer event dataset based upon an association with the additional equipment unit;
identifying a subsequent crop transfer event in the transfer event dataset based upon an association with the additional equipment unit, wherein the subsequent crop transfer event occurs after the crop transfer event and before any other crop transfer event associated with the additional equipment;
comparing the crop transfer event and the subsequent crop transfer; and
determining a crop loss event based on the comparing,
wherein the first equipment unit is operable to hold a quantity of crop, and
wherein the additional equipment unit is operable to at least one of: hold a 
quantity of crop; and transfer a quantity of crop.

The prior art references most closely resembling the Applicant’s claimed invention are Robinson et al. (US Pub. No. US 20050040222 A1) (hereinafter, Robinson) in view of Christie et al. (US Pub. No. 20130024330) (hereinafter, Christie) in further view of Hornbaker (US Pub. No. US 20060169776 A1) (hereinafter, Hornbaker) in further view of Jung et al. (US Pg. Pub. 2014/0121807) (hereinafter, Jung). 

Robinson teaches a method and apparatus for identifying a characteristic of a bulk flowable material. A marker system for a bulk flowable material including a marker containing information related to the bulk flowable material. The marker being coupled with one or more granules or elements of the bulk flowable material so that the marker will migrate with surrounding granules.

However, the invention in Robinson does not explicitly disclose detecting a disappearance of the additional equipment unit proximate the first equipment unit with the identification device sensor.
Christie teaches a system and method is presented for gathering data concerning harvests. Data tickets are generated when the harvest is received at a point of origination (i.e., the field), local storage, processing, or a customer location. Data tickets can be manually generated using apps running on mobile devices. Users of the mobile devices input the data tickets when harvest is received at these locations. Data tickets are transmitted to a remote server over a wide area network. Analysis of the data tickets is possible through a web interface to the remote server. 

However, the invention in Christi does not explicitly disclose detecting a disappearance of the additional equipment unit proximate the first equipment unit with the identification device sensor.
Hornbaker teaches a system for tracking transported grain. A writer records data into an RFID tag. The data includes at least a time when the RFID tag was handled with surrounding grain and information sufficient to determine a location of handling at the time when the RFID tag was handled with surrounding grain. A reader retrieves the recorded data from the RFID tag.

However, the invention in Hornbaker does not explicitly disclose detecting a disappearance of the additional equipment unit proximate the first equipment unit with the identification device sensor.

Jung teaches a computationally implemented system and method that is designed to, but is not limited to: electronically receiving monitoring information related to one or more farming related production factors involved with farming related production of one or more ingestible materials; and electronically associating at least a portion of said monitoring information one or more farming related production factors involved with farming related production of one or more ingestible materials with one or more identifiers accessible through one or more tracers, said one or more tracers logged as being at least momentarily in physical proximity with said one or more ingestible materials. In addition to the foregoing, other method aspects are described in the claims, drawings, and text forming a part of the present disclosure.

However, the invention in Jung does not explicitly disclose detecting a disappearance of the additional equipment unit proximate the first equipment unit with the identification device sensor.


While the teachings of Robinson in view of Christi in view of Hornbaker in view of Jung separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious. Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ZAHRA. ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623